Mr. Justice Gordon
delivered the opinion of the court, May 2d 1881.
The money in court for distribution was raised from the sale of the real estate of John Y. Woodward, which he had previously assigned for the benefit of his creditors. This fund was claimed by judgment-creditors to whom it was awarded by the court below ; it was also claimed by the appellants, for whom Woodward had been appointed guardian sometime in the year 1865. Their claim upon the fund arises in this manner: the account of Woodward as guardian was settled in the Orphans’ Court on the 28th June 1880, and he was found to be indebted to the estate of the minors in the sum of $1269.19, which sum he was unable to pay. Furthermore, the auditor has found that Woodward used this money of his,wards in the improvement of the real estate from which the fund for distribution was raised. The claim now put forward by the appellants is, that as Woodward used these trust-moneys belonging to them, in the improvement of the land which produced the money in controversy, the land itself, and hence the fund raised from it, was and is impressed with that trust, and that it ought in the first place to be used in the liquidation of their claim. Clearly, if the premise thus stated be correct, the conclusion follows as of course,for it is too well séttled for discussion, that the law will follow the trust fund through any number of transmutations if it can be recognised clearly in those transmutations. But the auditor and the court below thought that this money of the appellants was not so impressed upon the Woodward lands ; it certainly was not used in the purchase of those lands. Hence, there was no resulting trust in favor of the appellants, for a resulting trust in lands must arise, if at all, at the inception of title, either through fraud.in the acquisition of that title, .or through the payment of the purchase-*475money by which it is obtained : Barnet v. Dougherty, 8 Casey 371. As neither of these things happened in this case, the claim of the appellants cannot be sustained on the ground of such a trust. As, therefore, the money of these minors was not used in the acquisition of the title, it cannot be pretended that they have any direct interest in the lands covered by it. Neither, then, as owners or part owners, legal or equitable, have they a standing to claim the fund in controversy, or any part of it. If, then, the appellants had no such interest in the lands as to give them a claim upon the fund in court, by what right do they seek to be preferred to judgment-creditors ?
There is no doubt that their money went to improve the lands of Woodward, and hence, may have given them a value they would not otherwise have had, but as we have seen, that did not give them a right in the title by which those premises were held, and they cannot on this ground successfully claim the fund in controversy.
But it is said, the money of these beneficiaries has been used to improve this property, and that they ought, therefore, to have a lien upon it to the extent of the moneys so expended. But what kind of a lien? Not a statutory one, for the Act of 1832, which would have given them a lien, was not pursued. A lien arising from the equitable circumstances of the case ? But such a lien is unknown to Pennsylvania jurisprudence; it has not been as yet engrafted upon our legal system, and it is to bo hoped never will be: Hepburn v. Snyder, 8 Barr 72. This is, no doubt, a hard ease, hut were we to establish the doctrine of equitable liens for the purpose of meeting this hard ease, it would bo like the letting out of water, disaster and confusion would be the result. In vain' would the unfortunate judgmejit-creditor depend upon the dockets and records provided for his protection. Debts that he thought secure would be swept away by the insidious operation of secret equitable liens. With the utmost confidence might he bid in a tract of land to cover his judgment, only to find in the end that he had involved himself, and that perhaps hopelessly, for the benefit of some one else. Nor would a mortgagee be in a much better situation, for though he is in a bettor position than a judgment-creditor, in that he is partially protected by the recording acts, yot he would always be exposed to the danger of having sprung upon him proof of notice of some hidden lien for which he was wholly unprepared. How easily such notice can be proved, since the Act of 1869, we all understand.
We think, therefore, it is better for us to adhere to the old paths, with which we are well acquainted, rather than to try new ones which may lead us to unexpected disaster.
The judgment of the court below was right, and its opinion is *476so thoroughly logical and well considered that we do not profess to have anything of value to add to it except our approval.
Decree affirmed at the costs of the appellants.
Sharswood, C. J., dissented.